Order entered August 8, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00496-CR

                        AQUILINO ABONZA MEDINA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MB10-31605-B

                                         ORDER
        Appellant’s August 5, 2013 motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE